     Case 2:20-cv-02889-TLP-atc Document 1 Filed 12/10/20 Page 1 of 4                PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


JOYCE JONES and
JAMES OSCAR JONES,

         Plaintiffs,

v.                                                     Docket No. 2:20-cv-2889

WAL-MART, INC. d/b/a
WALMART SUPERCENTER
and JOHN DOES 1-5,

         Defendants.


                                    NOTICE OF REMOVAL



          Defendant Wal-Mart Stores East, L.P., incorrectly styled as “Wal-Mart, Inc., d/b/a

Walmart Supercenter,” (hereinafter “Wal-Mart”) hereby notifies the Judges of the United States

District Court for the Western District of Tennessee, the clerk of the Circuit Court of Lauderdale

County, Tennessee and Plaintiffs Joyce Jones and James Oscar Jones, that the action

described herein and filed in the Circuit Court of Lauderdale County, Tennessee, is removed to

the United States District Court for the Western District of Tennessee, Western Division

pursuant to 28 U.S.C. § 1441.

          1.       On February 22, 2019, Plaintiffs Joyce Jones and James Oscar Jones filed a

civil action bearing Docket No. 7078 against the Defendants Wal-Mart, Monique Copeland, and

John Does 1–5 in the Circuit Court of Lauderdale County, Tennessee. Plaintiffs served the

Complaint and Summons upon the Corporation Service Company for Defendant on March 29,

2018, by certified mail. (See copies of the Summons and Complaint attached hereto as Exhibit

A).
  Case 2:20-cv-02889-TLP-atc Document 1 Filed 12/10/20 Page 2 of 4                      PageID 2



           2.    Plaintiffs filed this premises liability action based upon an incident that occurred

in Lauderdale County, Tennessee on March 12, 2018.

           3.    Defendant seeks removal of this action to this Court upon the grounds that the

controversy is wholly between citizens of different states and involves an amount in controversy

which exceeds Seventy-five Thousand Dollars ($75,000.00), exclusive of the interest and costs,

28 U.S.C. § 1332.

           4.    Plaintiffs are residents and citizens of Lauderdale County, Tennessee and were

citizens of the State of Tennessee at the time of the filing of this action and at the time of

removal.

           5.    Defendant Wal-Mart is a Delaware limited partnership with its principle place of

business in Bentonville, Arkansas. For purposes of determining citizenship under 28 U.S.C. §

1332(c)(1), a limited partnership is deemed to be a citizen of every state where its general and

limited partners reside. See Hooper v. Wolfe, 396 F.3d 744, 748 (6th Cir. 2005) (citing Carden

v. Arkoma Assocs., 494 U.S. 185, 195–96, 110 S.Ct. 1015, 108 L.Ed.2d 157 (1990)).

           6.    The   amount     in   controversy   exceeds    Seventy-Five    Thousand     Dollars

($75,000.00), exclusive of interest and costs.

           7.    Defendant Wal-Mart acknowledges that over one year has passed since this

action commenced, which generally prevents removal of an action. However, Defendant had to

wait one full year for the service of process issue to become ripe. As such, the Court dismissed

Defendant Monique Copeland on the basis that Plaintiffs’ claims against her were time barred

for failure to obtain service within 90 days of filing the Complaint and failure to seek alias or new

process within one year of the same.

           8.    Defendant Wal-Mart would submit that Plaintiffs sued Monique Copeland in bad

faith to prevent removal of this action to federal court and thus, the one-year limitation does not

apply. 28 U.S.C. § 1446(c)(1).



                                                 2
  Case 2:20-cv-02889-TLP-atc Document 1 Filed 12/10/20 Page 3 of 4                      PageID 3



          9.     Plaintiffs have engaged in intentional conduct to deny Defendant Wal-Mart the

chance to remove the case to federal court under the standard articulated in several district

courts in the Sixth Circuit. Hiser v. Seay, No. 5:14-CV-170, 2014 WL 6885433, at *4 (W.D. Ky.

Dec. 5, 2014); see also Comer v. Schmitt, No. 2:15-cv-2599, 2015 WL 5954589, at *4 (S.D.

Ohio Oct. 14, 2015) (“To find bad faith, the Court need only determine that Plaintiffs engaged in

intentional action or inaction that prevented [the diverse defendant] from otherwise properly

filing for removal before the expiration of the one year period.” ); see generally Williams v. 3M

Company, No. 7:18-CV-63-KKC, 2018 WL 3084710, at *2 (E.D. Ky. June 22, 2018).                   The

defendant must “point specifically to action or inaction on the part of the plaintiffs to hold the

nondiverse defendants in the suit.” Dutchmaid Logistics, Inc. v. Navistar, Inc., No. 2:16-cv-857,

2017 WL 1324610, at *2 (S.D. Ohio April 11, 2017) (emphasis added).

          9.     Here, Plaintiffs did not respond to Defendants’ Motion to Dismiss Monique

Copeland. More saliently, however, Plaintiffs consented to her dismissal despite the complete

absence of new facts revealed between the filing of the Complaint and consenting to her

dismissal that would suggest that Ms. Copeland had nothing to do with the allegations in the

Complaint. (See Consent Order Granting Motion to Dismiss attached hereto as Exhibit B.)

          10.    Further, Plaintiffs failed to actively litigated this case against Ms. Copeland

under the other prevailing standard adopted in various other district courts. Aguayo v. AMCO

Ins. Co., 59 F. Supp. 3d 1225, 1264 (D. N. Mex. 2014) (establishing a two-part, burdenshifting

standard in which the court first assesses “whether the plaintiff actively litigated its case against

the removal spoiler in state court,” and if the court concludes it did not, there was bad faith); see

also Massey v. 21st Century Centennial Ins. Co., No. 2:17-cv-01922, 2017 WL 3261419, at *4

(S.D. W. Va. July 31, 2017); Bristol v. Ford Mtr. Co., No. 4:16-cv-01649-JAR, 2016 WL

6277198, at *4 (E.D. Mo. Oct. 27, 2016); Shorraw v. Bell, No. 4:15-cv-03998-JMC, 2016 WL

3586675, at *6 (D.S.C. July 5, 2016) (considering active litigation as a factor in analyzing bad

faith).

                                                 3
  Case 2:20-cv-02889-TLP-atc Document 1 Filed 12/10/20 Page 4 of 4                       PageID 4



         11.     No summons was ever issued for Ms. Copeland to Defendant’s knowledge, nor

did Plaintiffs serve - or even attempt to serve - Ms. Copeland.

         12.     Plaintiffs conducted no discovery involving or pertaining to any claims against

Ms. Copeland.

         WHEREFORE, Notice is hereby given that the said civil action number 7078 is

removed from the Circuit Court of Lauderdale County, Tennessee, to this Court.

                                               Respectfully submitted,

                                               RAINEY, KIZER, REVIERE & BELL, P.L.C.

                                               By: s/Keely N. Wilson
                                                   KEELY N. WILSON, BPR #021083
                                                   Attorney for Defendant Wal-Mart Stores East, L.P.
                                                   209 East Main Street
                                                   P. O. Box 1147
                                                   Jackson, TN 38302-1147
                                                   731/423-2414
                                                   kwilson@raineykizer.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been electronically filed with the Court. Notice of

this filing will be sent by operation of the Court's electronic filing system to all parties indicated

on the electronic filing report, including the parties below. All other parties will be served by

facsimile, e-mail, or regular U.S. Mail.     Parties may access this filing through the Court's

electronic filing system.

       Jennifer H. Collins
       James R. Davis, Jr.
       Reaves Law Firm, PLLC
       1991 Corporate Avenue
       Suite 300
       Memphis, Tennessee 38132

       This 10th day of December 2020.

                                                      s/Keely N. Wilson



                                                  4
